Citation Nr: 1516488	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 017	)	DATE
	)
	)


THE ISSUE

Whether there is Clear and Unmistakable Error (CUE) in a November 29, 1983 Board decision which denied entitlement to service connection for a psychiatric disability.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter is before the Board as an original action on the motion of the Veteran, in which he alleges CUE in a November 29, 1983 Board decision that denied his claim for service connection for a psychiatric disability.


FINDINGS OF FACT

1. In a November 29, 1983 decision, the Board denied the Veteran's claim for service connection for a psychiatric disability.
 
2. The correct facts, as they were known at the time of the November 29, 1983 decision were before the Board, and the statutory and regulatory provisions extant at the time were correct and correctly applied.


CONCLUSION OF LAW

The November 29, 1983 Board decision which denied the Veteran's claim for service connection for a psychiatric disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present matter arises from the Veteran's assertion that the November 29, 1983 Board decision contained CUE, and VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Initially, the RO denied the Veteran's claim for service connection for a psychiatric disability after considering service and post-service treatment records and the Veteran's lay statements.  He filed a timely notice of disagreement and perfected appellate review.  In a November 29, 1983 decision, the Board denied the Veteran's claim for service connection for a psychiatric disability, which later became final.
 
The Veteran, however, asserts that the November 29, 1983 Board decision contains CUE because it ostensibly ignored a September 1982 diagnosis of PTSD from the County of Los Angeles Department of Mental Health when denying his claim.
 
A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400-1411.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).
 
Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).
 
Further, the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).
 
The arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  The Board will therefore adjudicate the merits of the CUE motion.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of CUE due to the pleading deficiency from the denial of CUE on the merits).
 
Based on a review of the November 29, 1983 Board decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.
  
Although the Veteran asserts in his November 2009 motion that the Board "ignor[ed] the evidence of the DSM-IV Diagnosis of Post-traumatic Stress Disorder Chronic dated September 2, 1982, from the County of Los Angeles Department of Mental Health," the Board expressly discussed both the report generally and the diagnosis of PTSD specifically in its November 29, 1983 decision.  See p. 3.

Thus, the Veteran's assertion essentially reflects the position that the November 29, 1983 Board decision improperly weighed and evaluated the evidence of record, which is not CUE.  See 38 C.F.R. § 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (noting that an allegation of improperly weighing the evidence can never form the basis of CUE).  The Board found that the Veteran's service treatment records contained no reference to a psychiatric condition, and the first evidence of treatment for any psychiatric disorder was dated 1977, many years after service.  The Board concluded that a psychiatric disability-including, evidently, the diagnosis of PTSD rendered in August 1982-was not incurred in or aggravated by service.  At the time of the November 29, 1983 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Further, a medical member of the Board participated in the November 1983 decision and, as a signatory to the determination, signified agreement that the preponderance of the medical and lay evidence was against the Veteran's claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012) (unpublished).  In reaching the November 29, 1983 decision, the Board apparently relied on the medical judgment of the medical member in deciding the claim.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the Board on November 29, 1983, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the November 29, 1983 Board decision, addressing the service connection claim for a psychiatric disability, and the motion is denied.


ORDER

The Veteran's motion to revise or reverse the November 29, 1983 Board decision which denied the Veteran's claim for service connection for a psychiatric disability, to include as due to CUE, is denied.



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



